DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 01/17/2020. Claims 1-20 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statements (IDS) submitted on 06/22/2021 and 01/17/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (abstract idea) without significantly more.    
Regarding claim 1:
Under Step 1: Claims 1 is directed to an non-transitory computer readable media for allowing for multi-factor pathfinding, based on multiple properties.
Under Step 2A – Prong 1: 
Claim 1 recites the abstract idea of allowing for multi-factor pathfinding, based on multiple properties. This abstract idea is described in at least claim 1 by, generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets; generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; and 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap. These steps fall into the mental processes groups of abstract ideas as they include, mentally or using the aid of pen and paper. These limitations as drafted processes, that under their broadest reasonable interpretation, cover the performance of the limitations in the mind, that is other than reciting “processor and display device,” nothing in the claim precludes the limitations from practically being performed in the human mind or pen and paper. For example, the limitations of determining a path through the three-dimensional environment, based at least on the multi-factor costmap. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental processes or methods of organizing human activities” in the 2019 PEG. (Examiner notes, claim 15 is a method claim without claiming a processor in the body of the claim)
Under Step 2A – Prong 2:
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate into a practical application.
Claim 1 recites “receiving a plurality of data sets that represent a plurality of physical properties 5associated with a plurality of three-dimensional coordinates of a one or more processor, and displaying the path through the three-dimensional environment over a display device that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gather data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the abstract idea require such data gathering or data output. See MPEP 2106.05. 
Under Step 2B:
For the same reasons addressed above with respect to Step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.  
Regarding claims 2-7, 9-14 and 16-20:
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Examiner notes the same arguments apply to independent claims 8 and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias Imhof et al., US 20180188415 A1, in view of Murphy et al., “Risky Planning on Probabalisitic Costmaps for Path Planning in Outdoor Environments: A framework for path planning over costmaps that are constructed using probabilistic heuristics,” IEEE Transactions on Robotics (2013) Vol 29, Issue: 2, pp 445-457, and in view of Oleg Sinyavskiy et al., US 20180281191 A1, hereinafter referred to as Imhof 415’, Murphy and Sinyavskiy, respectively.
Regarding claim 1, Imhof 415’ discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
receiving a plurality of data sets that represent a plurality of physical properties 5associated with a plurality of three-dimensional coordinates of a physical environment Hydrocarbon exploration normally refers to any activity conducted to obtain measurements through acquisition of measured data, i.e. receiving a plurality of data sets, associated with the subsurface formation, i.e. physical properties, and the associated modeling of the data to identify potential locations of hydrocarbon accumulations. The measurement data may include seismic data and gravity data– See at least ¶32. The subsurface model may include subsurface data distributed within the model in three-dimensions, i.e. three dimensional coordinates – See at least ¶40),
generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets (In a preferred embodiment, the inventive method is used to assign properties, i.e. plurality of data sets, by interpolation of specified measured properties to the cells or nodes of a surface mesh or volumetric grid. A surface is constructed by assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties – See at least ¶68 and ¶111).

Imhof fails to explicitly disclose generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers;  10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Murphy teaches:
These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming an object into a metric space.

The combination of Imhof 415’ and Murphy fails to explicitly disclose 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Sinyavskiy teaches:
A method for path planning by a robot is disclosed. In one exemplary implementation, the method includes: generating a cost map associated with an environment of the robot, the cost map comprising a plurality of cost map pixels, each cost map pixel of the plurality corresponding to a respective location in the environment and each cost map pixel of the plurality having an associated cost – See at least ¶8. The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98); and 
displaying the path through the three-dimensional environment over a display device (The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98. There can be any number of options that a user can select, relating to any manipulation of the map that a user can perform. For example, the interface can allow a user to adjust a path,. For example, after selecting option, a user can then select a portion of a path displayed in a map and/or path portions – See at least ¶157).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path 

Regarding claim 2, Imhof 415’ discloses receiving user input that designates weights, in the plurality of weights, for at least two data sets in the plurality of data sets (The creation of the mesh topology may involve the user specifying, inputting, or constructing a neighborhood graph (e.g., an weighted adjacency matrix) that defines the mesh topology. By way of example, the user inputs mesh pieces that terminate at least on discontinuities – See at least ¶86).

Regarding claim 4, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties, and  5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights.
However, Murphy teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph), and  
5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphy, to enhance method for transforming a object into a metric space.

Regarding claim 5, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical 
However, Murphy teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, 3rd full paragraph), and 
wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property.


Regarding claim 8, Imhof 415’ discloses a system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising: 
receiving a plurality of data sets that represent a plurality of physical properties 5associated with a plurality of three-dimensional coordinates of a physical environment (Hydrocarbon exploration normally refers to any activity conducted to obtain measurements through acquisition of measured data, i.e. data sets, associated with the subsurface formation, i.e. physical properties, and the associated modeling of the data to identify potential locations of hydrocarbon accumulations. The measurement data may include seismic data and gravity data– See at least 32. The subsurface model may include subsurface data distributed within the model in three-dimensions, i.e. three dimensional coordinates – See at least 40),
generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets (In a preferred embodiment, the inventive method is used to assign properties, i.e. plurality of data sets, by interpolation of specified measured properties to the cells or nodes of a surface mesh or volumetric grid. A surface is constructed by assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties – See at least 68 and ¶111).
Imhof fails to explicitly disclose generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers;  10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Murphy teaches:
generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the 

The combination of Imhof 415’ and Murphy fails to explicitly disclose 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Sinyavskiy teaches:
determining a path through the three-dimensional environment, based at least on the multi-factor costmap (A method for path planning by a robot is disclosed. In one exemplary implementation, the method includes: generating a cost map associated with an environment of the robot, the cost map comprising a plurality of cost map pixels, each cost map pixel of the plurality corresponding to a respective location in the environment and each cost map pixel of the plurality having an associated cost – See at least ¶8. The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98); and 
displaying the path through the three-dimensional environment over a display device (The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98. There can be any number of options that a user can select, relating to any manipulation of the map that a user can perform. For example, the interface can allow a user to adjust a path,. For example, after selecting option, a user can then select a portion of a path displayed in a map and/or path portions – See at least ¶157).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Sinyavskiy, to enhance method for transforming an object into a metric space.

Regarding claim 9, Imhof 415’ discloses receiving user input that designates weights, in the plurality of weights, for at least two data sets in the plurality of data sets (The creation of the mesh topology may involve the user specifying, inputting, or constructing a neighborhood graph (e.g., an weighted adjacency matrix) that defines the mesh topology. By way of example, the user inputs mesh pieces that terminate at least on discontinuities – See at least ¶86).

Regarding claim 11, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties, 
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph), and  
5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.


Regarding claim 12, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties, and wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers.
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, 3rd full paragraph), and 
wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

Regarding claim 15, Imhof 415’ discloses a method comprising: 
receiving a plurality of data sets that represent a plurality of physical properties 5associated with a plurality of three-dimensional coordinates of a physical environment Hydrocarbon exploration normally refers to any activity conducted to obtain measurements through acquisition of measured data, i.e. data sets, associated with the subsurface formation, i.e. physical properties, and the associated modeling of the data to identify potential locations of hydrocarbon accumulations. The measurement data may include seismic data and gravity data– See at least 32. The subsurface model may include subsurface data distributed within the model in three-dimensions, i.e. three dimensional coordinates – See at least 40),
generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets (In a preferred embodiment, the inventive method is used to assign properties, i.e. plurality of data sets, by interpolation of specified measured properties to the cells or nodes of a surface mesh or volumetric grid. A surface is constructed by assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties – See at least 68 and ¶111).

Imhof fails to explicitly disclose generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers;  10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Murphey teaches:
These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

The combination of Imhof 415’ and Murphy fails to explicitly disclose 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Sinyavskiy teaches:
A method for path planning by a robot is disclosed. In one exemplary implementation, the method includes: generating a cost map associated with an environment of the robot, the cost map comprising a plurality of cost map pixels, each cost map pixel of the plurality corresponding to a respective location in the environment and each cost map pixel of the plurality having an associated cost – See at least ¶8. The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98); and 
displaying the path through the three-dimensional environment over a display device (The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98. There can be any number of options that a user can select, relating to any manipulation of the map that a user can perform. For example, the interface can allow a user to adjust a path,. For example, after selecting option, a user can then select a portion of a path displayed in a map and/or path portions – See at least ¶157).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path 

Regarding claim 16, Imhof 415’ discloses receiving user input that designates weights, in the plurality of weights, for at least two data sets in the plurality of data sets (The creation of the mesh topology may involve the user specifying, inputting, or constructing a neighborhood graph (e.g., an weighted adjacency matrix) that defines the mesh topology. By way of example, the user inputs mesh pieces that terminate at least on discontinuities – See at least ¶86).

Regarding claim 18, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties, and  5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights.
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph), and  
5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

Regarding claim 19, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted 
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, 3rd full paragraph), and 
wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

Claims 3, 6, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias Imhof et al., US 20180188415 A1, in view of Murphy et al., “Risky Planning on Probabalisitic Costmaps for Path Planning in Outdoor Environments: A framework for path planning over costmaps that are constructed using probabilistic heuristics,” IEEE Transactions on Robotics (2013) Vol 29, Issue: 2, pp 445-457, in view of Oleg Sinyavskiy et al., US 20180281191 A1, as applied to claim 1 above and further in view of Matthias et al., US 20110002194 A1, hereinafter referred to as Imhof 415’, Murphy, Sinyavskiy and Imhof 194’, respectively.
Regarding claim 3, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties; generating an updated multi-factor costmap, based at 
However, Imhof 194’ teaches:
subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties (The balanced strategy tries to place surfaces in the middle of their range. These strategies determine the order in which the overlap relations are selected and updated inside the topological sort algorithm. In each strategy, the result is an order or hierarchy that can be used to arrange the surfaces, the seismic reflections, or the entire seismic data volume – See at least ¶124); 
generating an updated multi-factor costmap, based at least on the updated data set (Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155); and 
determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap (The three-dimensional information available for the topological patch merge does not resolve the question of which of the two surfaces is the continuation of the single one. patches are merged path of correlations through the third dimension linking the patches – See at least ¶122. Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Regarding claim 6, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer.
However, Imhof 194’ teaches:
a first data set indicating classifications of physical materials in the physical environment (Previously published approaches, geophysical pattern recognition often refers to unsupervised segmentation, or classification and extrapolation based on training data using, for example, a neural network method – See at least ¶139);  
20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation For amplitude data, seismic wiggles may be compressed tightly or expanded to resemble higher or lower frequency data. The same situation exists for seismic attributes, but may not be as obvious as for amplitude data – See at least ¶133).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Regarding claim 10, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties; generating an updated multi-factor costmap, based at least on the updated data set; and determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap.
However, Imhof 194’ teaches:
The balanced strategy tries to place surfaces in the middle of their range. These strategies determine the order in which the overlap relations are selected and updated inside the topological sort algorithm. In each strategy, the result is an order or hierarchy that can be used to arrange the surfaces, the seismic reflections, or the entire seismic data volume – See at least ¶124); 
generating an updated multi-factor costmap, based at least on the updated data set (Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155); and 
determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap (The three-dimensional information available for the topological patch merge does not resolve the question of which of the two surfaces is the continuation of the single one. patches are merged path of correlations through the third dimension linking the patches – See at least ¶122. Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.


Regarding claim 13, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer.
However, Imhof 194’ teaches:
a first data set indicating classifications of physical materials in the physical environment (Previously published approaches, geophysical pattern recognition often refers to unsupervised segmentation, or classification and extrapolation based on training data using, for example, a neural network method – See at least ¶139);  
20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer (For amplitude data, seismic wiggles may be compressed tightly or expanded to resemble higher or lower frequency data. The same situation exists for seismic attributes, but may not be as obvious as for amplitude data – See at least ¶133).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Regarding claim 17, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties; generating an updated multi-factor costmap, based at least on the updated data set; and determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap.
However, Imhof194’ teaches:
subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties (The balanced strategy tries to place surfaces in the middle of their range. These strategies determine the order in which the overlap relations are selected and updated inside the topological sort algorithm. In each strategy, the result is an order or hierarchy that can be used to arrange the surfaces, the seismic reflections, or the entire seismic data volume – See at least ¶124); 
generating an updated multi-factor costmap, based at least on the updated data set (Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155); and 
determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap (The three-dimensional information available for the topological patch merge does not resolve the question of which of the two surfaces is the continuation of the single one. patches are merged path of correlations through the third dimension linking the patches – See at least ¶122. Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a .

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias Imhof et al., US 20180188415 A1, in view of Murphy et al., “Risky Planning on Probabalisitic Costmaps for Path Planning in Outdoor Environments: A framework for path planning over costmaps that are constructed using probabilistic heuristics,” IEEE Transactions on Robotics (2013) Vol 29, Issue: 2, pp 445-457, in view of Oleg Sinyavskiy et al., US 20180281191 A1, in view of Matthias Imhof et al., US 20110002194 A1, as applied to claims 6, 13 and 20 above, and further in view of Kokkeby et al., US 20090157233A1, hereinafter referred to as Imhof 415’, Murphy, Imhof 194’, and Kokkeby, respectively.
Regarding claim 7, the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ fails to explicitly disclose a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, Kokkeby teaches a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force (A cooperative moving target is one that actively publishes its own geodetic position, as is typical of friendly forces. Moving target is one whose position must be observed through the use of electronic sensors and operator inputs, as is typical of hostile forces – See at least ¶24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Kolleby, to enhance method for transforming a object into a metric space.

Regarding claim 14, the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ fails to explicitly disclose a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, Kokkeby teaches a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force (A cooperative moving target is one that actively publishes its own geodetic position, as is typical of friendly forces. Moving target is one whose position must be observed through the use of electronic sensors and operator inputs, as is typical of hostile forces – See at least ¶24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Kolleby, to enhance method for transforming a object into a metric space.

Regarding claim 20, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose a first data set indicating classifications of physical materials in the physical environment; 29Attorney Docket No. R2065-705819(19-12702)a second data set indicating radio frequency propagation from a first source defined as a home base; a third data set indicating radio frequency propagation from a second source defined as a jammer;  5a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, Imhof 194’ teaches:
a first data set indicating classifications of physical materials in the physical environment; 29Attorney Docket No. R2065-705819(19-12702)a second data set indicating radio frequency propagation from a first source defined as a home base; a third data set indicating radio frequency propagation Transforming seismic volumes to the level or order domain instead of surfaces may require nonlinear stretching and squeezing of the seismic data to make them fit into the allocated intervals. For amplitude data, seismic wiggles may be compressed tightly or expanded to resemble higher or lower frequency data. The same situation exists for seismic attributes, but may not be as obvious as for amplitude data – See at least ¶133).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

The combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ fails to explicitly disclose a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, However, Kokkeby teaches a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location A cooperative moving target is one that actively publishes its own geodetic position, as is typical of friendly forces. Moving target is one whose position must be observed through the use of electronic sensors and operator inputs, as is typical of hostile forces – See at least ¶24).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment. Kokkeby teaches autonomous tracking and surveillance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murpey, Sinyavskiy and Imhof 194’ and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Kokkeby, to enhance method for transforming a object into a metric space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662